The plaintiff alleged that he purchased certain trucks from the defendant Andrews and gave a note for said purchase price. As a part of the consideration of said purchase the defendant Andrews assigned to him certain contracts for hauling lumber. These contracts are as follows: (a) Contract with J. K. Andrews; (b) contract with Eugene Transou; (c) contract with Transou-Jordan Lumber Co., a partnership composed of Eugene Transou and L.R. Jordan. Plaintiff further alleged that he undertook the performance of said contracts, and during the time of performance there was an agreement between him and Andrews and Transou, acting for himself and the Transou-Jordan Lumber Company, a partnership, that payments were to be made directly to the plaintiff. He further alleged that he had hauled and delivered certain lumber to the defendants under said contracts, and that the amount due by the defendants was $1,541.57.
The defendant demurred upon the ground that there was a misjoinder of parties and causes of action.
An examination of the complaint discloses that the suit is instituted upon separate and independent contracts. Hence the complaint does not tell one connected story, nor do the various causes of action affect all of the parties. Therefore, the trial judge ruled correctly in sustaining the demurrer. Quarry Co. v. Construction Co., 151 N.C. 345, 66 S.E. 217;Shore v. Holt, 185 N.C. 312, 117 S.E. 165; Bank v. Angelo, 193 N.C. 576,137 S.E. 705; Sasser v. Bullard, 199 N.C. 562; McIntosh N.C. Practice and Procedure, 453.
Affirmed. *Page 331